Plaintiff’s claim in her first cause of action that the schedule of specific losses enumerated in Part I of the policy did not apply to her irrecoverable loss of sight of an eye is untenable. Plaintiff’s cause of action is under Part I of the policy as set forth in the second cause of action. Plaintiff was entitled to the partial summary judgment she recovered. Defendant’s cross-motion for summary judgment was properly denied. The question which remains for trial is when the loss of plaintiff’s sight became “irrecoverable”. Determination unanimously affirmed, with costs to the respondent. Concur — Peck, P. J., Cohn, Callahan, Breitel and Bastow, JJ. [See post, p. 1011.]